                                     Case 3:18-cv-00516-LRH-WGC Document 10 Filed 12/10/18 Page 1 of 3



                          1    SANDRA KETNER, ESQ., Bar # 8527
                               LITTLER MENDELSON, P.C.
                          2    200 S. Virginia Street
                               8th Floor
                          3    Reno, NV 89501.1944
                               Telephone:     775.348.4888
                          4    Fax No.:       775.786.0127

                          5    Attorneys for Defendant
                               ABC PHONES OF NORTH CAROLINA, INC.
                          6

                          7

                          8                                       UNITED STATES DISTRICT COURT
                          9                                           DISTRICT OF NEVADA
                       10

                       11      NATHALIA RIDENHOUR,

                       12                            Plaintiff,                 Case No. 3:18-CV-00516-MMD-WGC
                                                                                                       LRH-WGC
                       13      vs.                                              STIPULATION FOR DISMISSAL WITH
                                                                                PREJUDICE; ORDER
                       14      ABC PHONES OF NORTH CAROLINA,
                               INC., and DOES I-X,,
                       15
                                                     Defendant.
                       16

                       17               IT IS HEREBY STIPULATED by and between the parties herein, through their respective

                       18      counsel, that pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, all claims and all

                       19      parties herein are hereby dismissed with prejudice.

                       20      ///

                       21      ///

                       22      ///

                       23      ///

                       24      ///

                       25      ///

                       26      ///

                       27      ///

                       28      ///
LITTLE R MEND ELSO N, P .C .
       Attorneys At Law
     200 S. Virginia St reet   FIRMWIDE:160766885.1 999999.2190
           8th Floor
     Reno, NV 89501.1944
         775.348.4888
                                  Case 3:18-cv-00516-LRH-WGC Document 10 Filed 12/10/18 Page 2 of 3



                          1            Each party will bear its own costs and attorneys' fees. All appearing parties have signed this

                          2    Stipulation, and there are no remaining claims or parties. No trial date has been set in this case.

                          3    Dated: December 10, 2018                      Dated: December 10, 2018
                          4

                          5    /s/ Mark Mausert                               /s/ Sandra Ketner
                               MARK MAUSERT, ESQ.                             SANDRA KETNER, ESQ.
                          6    CODY OLDHAM, ESQ.                              LITTLER MENDELSON, P.C.
                          7    Attorneys for Plaintiff                        Attorneys for Defendant
                               NATHALIA RIDENHOUR                             ABC PHONES OF NORTH CAROLINA, INC.
                          8

                          9
                                                                              ORDER
                       10
                                                                                     IT IS SO ORDERED.
                       11
                                                                                     Dated this
                                                                                     DATED      ______
                                                                                              this       dayof
                                                                                                   11th day  ofDecember,
                                                                                                               ___________,
                                                                                                                         20182018.
                       12

                       13                                                            _____________________________________
                                                                                     UNITED STATES DISTRICT JUDGE
                       14
                                                                                     _________________________________
                       15                                                            LARRY R. HICKS
                                                                                     UNITED STATES DISTRICT JUDGE
                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                       28
LITTLE R MEND ELSO N, P .C .                                                    2.
       Attorneys At Law
     200 S. Virginia St reet   FIRMWIDE:160766885.1 999999.2190
           8th Floor
     Reno, NV 89501.1944
         775.348.4888
